             Case 3:21-mc-05000-BHS Document 9 Filed 03/04/21 Page 1 of 2



 1                                                         The Honorable Benjamin H. Settle
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 8
 9   UNITED STATES OF AMERICA,                                NO. 3:21-MC-05000-BHS
10                             Plaintiff,                             (3:19-CR-5369-1)
11
             vs.                                              Order Terminating
12                                                            Garnishment Proceeding
     SUSAN THOMPSON,
13
              Defendant/Judgment Debtor,
14
           and
15
     WELLS FARGO CLEARING
16   SERVICES LLC, D/B/A/ WELLS
     FARGO ADVISORS,
17
                               Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20   Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated and that Wells

25   Fargo Clearing Services LLC, D/B/A/ Wells Fargo Advisors is relieved of
26   further responsibility pursuant to this garnishment.
27
     //
28


     ORDER TERMINATING GARNISHMENT PROCEEDING
     (USA v. Susan Thompson and Wells Fargo Clearing Services LLC, D/B/A/ Wells
     Fargo Advisors. USDC#: 3:21-MC-05000-BHS/(3:19-CR-5369-1)1
             Case 3:21-mc-05000-BHS Document 9 Filed 03/04/21 Page 2 of 2



 1          DATED this 4th day of March, 2021.




                                                        A
 2
 3
 4
 5                                                       BENJAMIN H. SETTLE
                                                         United States District Judge
 6
 7
 8
 9   Presented by:

10   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
11   Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING
     (USA v. Susan Thompson and Wells Fargo Clearing Services LLC, D/B/A/ Wells
     Fargo Advisors. USDC#: 3:21-MC-05000-BHS/(3:19-CR-5369-1)2
